

[rogers.jpg]


One Technology Drive / P.O. Box 188 / Rogers, CT 06263-0188 / 860.774.9605 /
Fax: 860.779.5777






GENERAL RELEASE AND SETTLEMENT AGREEMENT




This General Release and Settlement Agreement (hereinafter "Agreement") is made
as of the “Effective Date” (as defined in Section 6(f) below) by and between
Peter Kaczmarek (hereinafter "Kaczmarek") and ROGERS CORPORATION (hereinafter
"Rogers" or the “Company”).  The purpose of this Agreement is to fully and
finally dispose of all issues regarding Kaczmarek’s employment and separation
from employment with Rogers as described below.


1. The parties agree and acknowledge that there is good and sufficient
consideration for the settlement of any and all issues between Kaczmarek and
Rogers and for the mutual promises contained herein.  Also, the parties agree
and acknowledge that the terms of this Agreement are fair and equitable,
reflecting both the corporate interests of Rogers and its recognition of
Kaczmarek’s years of valuable service.


2. Kaczmarek is voluntarily entering into this Agreement of his own free will
and without influence by Rogers or any of its present or former officers,
representatives, agents or employees.  Kaczmarek was advised of his right to be
represented by his own legal counsel regarding this matter.  Kaczmarek
understands that he may take as long as twenty-one (21) days to consider this
Agreement before signing it.  Kaczmarek’s execution of this Agreement before the
expiration of that period will constitute his representation and warranty that
he has decided that he does not need any additional time to decide whether to
execute it.


3. This Agreement together with the letter from Rogers to Kaczmarek dated
February 13, 2012 (the “Termination Letter”) constitutes the complete
understanding between the parties.  Its purpose is to resolve any and all
disputes or potential disputes without any party incurring additional time and
expense.  All agree that full settlement would best serve all interests.  For
the avoidance of doubt, certain provisions of the Termination Letter have been
altered by the terms of this Agreement, and in the event of any inconsistency
between this Agreement and the Termination Letter, the terms of this Agreement
shall control.


4. Kaczmarek represents and warrants that he has the authority to enter into
this Agreement, and that he has not assigned any claims being released under
this Agreement to any person or entity.

 
1

--------------------------------------------------------------------------------

 





5. Neither the negotiation, undertaking or execution of this Agreement shall
constitute an admission by Rogers of a violation of any federal or state
constitution, statute or regulation, or common law right, whether in contract or
in tort.


6.           By accepting the terms of this Agreement, Kaczmarek, for himself,
his heirs, executors and administrators, releases and forever discharges the
Released Parties of and from any and all liability in manner of suits, claims,
charges or demands whatsoever, whether in law or in equity, under federal, state
and municipal constitutions, statutes, charters, regulations and common law,
including, but not limited to, the Family and Medical Leave Act under Federal
and State laws, discrimination or retaliation claims under the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.
(the "ADEA"), Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000 et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§ 1001 et seq., the Americans with Disabilities Act, 42 U.S.C. §  12101 et seq.,
the Connecticut Fair Employment Practices Act, Conn. Gen. Stat. § 46 (a) - 51 et
seq., any and all claims for violation of any public policy having any bearing
whatsoever on the terms or conditions of Kaczmarek’s employment or cessation of
employment by Rogers; all claims for relief or other benefits under any federal,
state, or local statute, ordinance, regulation, rule of decision, or principle
of common law, all claims that the Released Parties engaged in conduct
prohibited on any basis under any federal, state, or local statute, ordinance,
regulation, rule of decision, or principle of common law, and all claims against
the Released Parties, whether in contract, expressed or implied, or in tort,
including, but not limited to, breach of covenant of good faith and fair
dealing, breach of contract - expressed or implied, defamation, slander, the
tortious or wrongful discharge from employment, claims for outplacement
services, the intentional or negligent infliction of emotional or mental
distress, claims of inducement, promissory estoppel, collateral estoppel, fraud,
misrepresentation - negligent or intentional, and including any claims for
attorneys' fees or costs.  This is a good and final release of all claims of
every nature and kind whatsoever, and, by this Agreement, Kaczmarek releases the
Released Parties from all claims that are known and unknown, suspected and
unsuspected, arising out of his employment and separation from employment with
Rogers, except for claims for unemployment or workers’ compensation, unpaid
wages and retirement benefits (e.g., 401(k) and pension benefits).


The term “Released Parties” used immediately above means Rogers, all of its
related companies, subsidiaries and affiliates, their successors and assigns,
and all of its and their present, former and future officers, representatives,
agents or employees.


Rogers, on behalf of itself and all of its related companies, subsidiaries and
affiliates, their successors and assigns releases Kaczmarek, his heirs and
assigns from any and all liability in manner of suits, claims, charges or
demands whatsoever, whether in law or in equity, under federal, state and
municipal constitutions, statutes, charters, regulations and common law with
respect to all acts or omissions taken or not taken, as the case may be, by him
in good faith in the reasonable belief such acts or omissions were in the best
interest of Rogers and its shareholders.


Kaczmarek acknowledges that certain states provide that a general release of
claims does not extend

 
2

--------------------------------------------------------------------------------

 

to claims which the person executing the release does not know or suspect to
exist in his favor at the time of executing the release which, if known by him,
may have materially affected his entering the release of claims.  Being aware
that such statutory protection may be available to him, Kaczmarek expressly,
voluntarily and knowingly waives any arguable benefit or protection of any such
statute in executing this Agreement, known or unknown.


Kaczmarek acknowledges and understands that the release of claims under the ADEA
is subject to special waiver protections under 29 U.S.C. § 626(f).  In
accordance with that section, Kaczmarek specifically agrees that he is knowingly
and voluntarily releasing and waiving any rights or claims of discrimination
under the ADEA.  In particular, he acknowledges that he understands the
following:


(a) he is not waiving rights or claims for age discrimination under the ADEA
that may arise after the date he signs this Agreement;


(b) he is waiving rights or claims for age discrimination under the ADEA in
exchange for the consideration set forth in Section 12 of this Agreement, which
is in addition to anything of value to which he is already entitled;


(c) he is hereby advised to consult with an attorney before signing this
Agreement;


(d) he has twenty-one (21) days within which to consider this Agreement, which
will expire at 11:59 p.m. and must be postmarked or received in person by April
26, 2012;


(e) he understands that for a period of seven (7) days after his execution of
this Agreement, he may revoke this Agreement after execution by notifying Rogers
in writing.  Such writing must be received by Rogers by 11:59 p.m. on the
seventh consecutive day after his execution of this Release of Claims at the
following address:


Susan Flanigan
U.S. Director of Human Resources
Rogers Corporation
PO Box 188
Rogers, CT   06263-0188


(f) he understands that this Agreement will not become effective or enforceable
unless and until he has not revoked it and the applicable revocation period set
forth above has expired.  The date on which the revocation period expires, if
Kaczmarek does not first revoke it, is the Effective Date of this Agreement;


(g) he understands that nothing in this Agreement restricts his right to
challenge the validity of the General Release of ADEA claims, to file a charge
with the EEOC or to

 
3

--------------------------------------------------------------------------------

 

participate or cooperate in EEOC investigations or proceedings.


7. Kaczmarek agrees that by this Agreement, he is expressly waiving his right to
bring or pursue any judicial action, any administrative agency or action, any
contractual action, any statutory action or procedure or any action which he
could have brought with respect to any matter arising from his employment with
Rogers and separation therefrom with Rogers, provided, however, that this
Agreement shall not preclude Kaczmarek from seeking unemployment compensation or
workers’ compensation benefits, nor shall it constitute a waiver with respect to
any claims he may have for retirement benefits (e.g., 401(k) and pension
benefits).  Kaczmarek also agrees that by entering into this Agreement, he is
waiving any right he may have to seek or accept damages or relief of any kind
with respect to the claims released by this Agreement or by reason of
termination of his employment.


8. Kaczmarek agrees to abide in full with the terms of his Employment,
Invention, Confidentiality and Non-Compete Agreement with Rogers, dated March
22, 1998 (the “Employment Agreement”), which is specifically incorporated herein
as terms of this Agreement.  The penultimate sentence of Paragraph 9 of such
Employment Agreement is hereby amended to read in its entirety as
follows:   “If, based upon my written account, it is reasonable to believe that
I have failed to seek employment conscientiously and aggressively, I understand
that Rogers may withhold payment for that month.”


9. Kaczmarek agrees to return promptly all Rogers’ property in his possession
including, but not limited to, credit cards, keys, company files and internal
documents, and any office/computer equipment which has been available for his
personal use.


10. This Agreement may be used as evidence in a subsequent proceeding in which
any of the parties allege a breach of this Agreement.


11. Kaczmarek understands that regardless of whether he enters into this
Agreement: (i) he will be paid for all earned but unpaid wages as of his
termination date, all accrued but unused vacation and will be classified under
severance continuation status and receive four (4) weeks of Basic Severance Pay
and benefits as provided for in the Rogers Severance Policy (“Continuing
Benefits”) during the Basic Severance Pay Period, and (ii) he will be paid his
deferred bonus percentage amounts for 2010 and 2011 and his deferred salary
percentage amount for 2011, in all cases with interest and Company match amount,
said payments of deferred amounts to be made and calculated by the Company
pursuant to its usual custom and policy and pursuant to the provisions of the
Rogers Corporation Voluntary Deferred Compensation Plan For Key Employees, as
amended.


12. In consideration of entering into this Agreement, following the Effective
Date, Rogers will provide the following additional consideration for the
satisfactory fulfillment by Kaczmarek of the promises contained in
Paragraphs (6), (7), (8), (9), (10), (11), (12), (13) and (14) of this
Agreement:

 
4

--------------------------------------------------------------------------------

 





(a)           additional Severance Pay of 48 weeks (24 weeks in accordance with
our standard Severance Policy and a supplemental 24 weeks) of pay paid in
bi-weekly amounts from the end of the Basic Severance Pay Period, such payments
to be made without regard to whether Kaczmarek obtains employment or has
attempted to find employment after the date hereof, as well as continuing
benefits during the entire severance period in accordance with the appropriate
laws and policies and as outlined under the section  “Benefit End Dates” in the
Termination Letter;


(b)           beginning on March 14, 2013, further Severance Pay of 12 weeks,
such payments also to be made without regard to whether Kaczmarek obtains
employment or has attempted to find employment after the date hereof, but no
further benefits;


(c)           the incentive payment described in the Termination Letter in the
paragraph entitled “Annual Incentive Compensation Plan (AICP)”;


(d)           six (6) months of outplacement consulting services to be provided
by a firm chosen by the Company, or, alternatively, reimbursement of up to $7500
for comparable services provided to Kaczmarek by a firm chosen and paid by
Kaczmarek and approved by the Company, such reimbursement to be conditioned upon
submission by Kaczmarek to the Company of appropriate paid invoices;


(e)           the right to exercise any outstanding, vested stock options
through your initial basic and additional severance period of 28 weeks rather
than the standard three months.


(f)           you will receive one third of your Time Based Restricted Stock
Unit Award in stock on or about May 12, 2012.  Appropriate taxes, if any, will
be deducted.


13. Kaczmarek has carefully read this Agreement and fully understands its
contents and significance, and he acknowledges that he has not relied upon any
representation or statement, written or oral, not set forth in this
document.  He fully understands that this Agreement constitutes a waiver of all
rights available under federal and state statutes, municipal charter and common
law, with regard to any matter related to his employment with Rogers, and
separation therefrom with Rogers.


14. Kaczmarek agrees not to disclose the contents of the provisions of this
Agreement, its terms or conditions or the circumstances that resulted in or
followed Kaczmarek’s separation from employment, to any party, excluding
immediate family, except as required by law or as is reasonably necessary for
purposes of securing counsel from his attorney, accountant or financial
adviser.  Kaczmarek and Rogers both agree not to make any statement, publicly or
privately, written or verbal, to any third parties which may disparage or injure
the goodwill, reputation and business standing of you or the Company.  In the
event of any violation of this provision, and the Agreement, either party may
seek all appropriate legal and equitable relief.  Nothing in this Section 14 is

 
5

--------------------------------------------------------------------------------

 

intended to impose restrictions on either party beyond those that are permitted
by law.


15. This Agreement and the Termination Letter represent the complete
understanding of the parties and no other promises, or agreements, shall be
binding or shall modify this Agreement or the Termination Letter, unless in
writing, signed by these parties.


16.           If this Agreement is postmarked after the expiration of the seven
(7) day revocation period (referred to in section 6e) then, and if Rogers agrees
to accept the signed agreement, you will receive your severance pay but benefits
and outplacement will not be extended after the basic severance period.


17. Kaczmarek agrees that the terms of this Agreement shall be interpreted in
accordance with the laws of the State of Connecticut.




18. If any term or provision of this Agreement, or any application thereof to
any circumstances, is declared invalid, in whole or in part, or otherwise
unenforceable, such term or provision or application shall be deemed to have
been modified to the minimum extent necessary for it to be enforceable, and
shall not affect other terms or provisions or applications of this Agreement.





   
_____________________________
   
Peter Kaczmarek
Initial all pages. Sign last
   
page.  Return all pages of
   
both originals in the
 
_____________________________
envelope provided.
 
Date
               
ROGERS CORPORATION
               
By  __________________________
   
Susan P. Flanigan
   
Its U.S. Director of Human Resources
         
                     April 9, 2012



 
6

--------------------------------------------------------------------------------

 


[rogers.jpg]




One Technology Drive / P.O. Box 188 / Rogers, CT 06263-0188 / 860.774.9605 /
Fax: 860.779.5777






February 13, 2012






Peter Kaczmarek
36 Bay View Ave
East Greenwich, RI 02818


Dear Pete,


This letter explains the enclosed paycheck, your severance arrangement, and
other benefits that you have available.  Your last day of work for Rogers
Corporation is February 14, 2012.


The enclosed live check pays you through March 13, 2012 and includes the
following elements of pay:


Pay for February 13, 2012 and February 14, 2012
160 hours of unused vacation, allocated from 2/15/12 to 3/13/12
$23,176.00 lump sum payment equal to another four weeks of base pay due to
status of executive officer not being eligible for the lump sum payment in the
Auto Reimbursement policy.




Although the enclosed check is live, future checks will be direct deposit or
live in keeping with your current election.


Severance Pay:


In accordance with the severance policy, you have 14 years of service, resulting
in four (4) weeks of basic severance.  Basic severance will begin on March 14,
2012, and pay will resume on March 23, 2012.  If you sign the General Release
and Settlement Agreement you will receive 24 weeks of additional severance which
will begin on April 11, 2012. As an added benefit to signing the General Release
and Settlement Agreement, Rogers will supplement your severance by 24 weeks
providing you with a total of 52 full weeks of benefit.   You MUST initial all
pages, sign the last page of both originals, and return all pages of both
originals in the envelope provided.
 
 
Due to signing deadlines established in the General Release and Settlement
Agreement, there may be a gap between basic severance end date and the
initiation of additional severance pay.

Page 1 of 5
Rev. 11/22/11
 
 

--------------------------------------------------------------------------------

 

Should this occur, additional severance will be paid retroactive from the date
immediately following the last day of basic severance pay and pay will resume on
the 1st regular payday administratively possible after signing and revocation
period(s) have expired.  However, if the General Release and Settlement
Agreement is returned after the time limit described in the Agreement, although
severance pay will be retroactive, benefits and outplacement will not be
provided.




Annual Incentive Compensation Plan (AICP)


You are eligible to earn a full incentive payment under the AICP based on
Rogers' performance for the 2011 fiscal year.  You are also entitled to any
pro-rata bonus under the AICP for the 2012 fiscal year.  Payments will be made
prior to the end of the first quarter and will be direct deposit or live in
keeping with your current payroll election.




Paid Through Date:


Throughout this letter you will see several references to your “Paid Through
Date”.
·  
If you do not sign the General Release and Settlement Agreement, your paid
through date will be April 10, 2012.

·  
If you do sign the General Release and Settlement Agreement within the timeframe
specified in that document, and return two signed originals to the US Director
of Human Resources in the envelope provided, your eligible paid through date
will be March 12, 2013.





Benefit End Dates:


·  
Your present benefit coverage, including Medical, Dental, Vision, and the
Employee Assistance Program (EAP) will continue through your paid through
date.  Payroll deductions for benefits will continue throughout your severance
period for as long as you continue coverage in the benefit plan(s).

·  
Your Basic Group Term Life Insurance coverage will end on February 14, 2013.

·  
IRS regulations prohibit RESIP deductions and loan repayments from severance
pay; therefore this benefit will end on March 13, 2012.

·  
Your Short-Term and Long-Term Disability coverages end on February 14, 2012.

·  
In the event you wish to convert your Standard Term Life Insurance to a whole
life policy, you will need to contact your location HR representative to request
a completed Standard Portability Application and Conversion form.  You are then
responsible for completing your portion of the Portability Application and
Conversion form and returning them, with payment, to the address indicated in
the booklet within 31 days of your last date paid.  Your current Life amount is:

Basic Group Term Life
Insurance                                                      $904,000.00

Page 2 of 5
Rev. 11/22/11
 
 

--------------------------------------------------------------------------------

 





COBRA:


Federal Law (COBRA) requires that we offer you the opportunity to continue your
Medical, Dental, and Vision coverage for up to 18 months beyond your paid
through date.  After your paid through date, you will receive information
through the mail from Discovery Benefits with details on how to continue your
coverage.




RESIP:


As you have participated in RESIP, you have two options after March 13, 2012:


Option 1
Based on current government regulations, you may leave your funds in the Plan if

 
you have a current balance of at least $5,000.  This minimum balance amount may
change in the future.  The following provisions apply if you choose this
option.  You can continue to make transfers among investment fund options in the
same manner as active participants.  No future loans or hardship withdrawals are
available.  When you withdraw your funds, the value will be calculated as of the
close of business on the day after Prudential receives your distribution request
form.

Option 2
Withdraw or transfer your funds.  You can choose a direct rollover of your
funds.  In a direct rollover the distribution is paid directly from the plan to
an IRA or another employer plan that accepts rollovers.  If you choose a direct
rollover, you are not taxed until you take your funds out of the IRA or the
employer plan.  If you have the payment made to you, it is subject to 20% income
tax withholding.  Additionally, the premature distribution may be subject to a
10% penalty.  You may be able to defer taxes on all or part of your distribution
by making a tax deferred "rollover" to another qualified plan or IRA.  Current
law requires that this be done within 60 days of your receiving the RESIP
distribution.



 
For more information call Prudential Retirement at 1-877-778-2100.





Global Stock Ownership Plan:


To be eligible to purchase stock at the end of an offering period, you must
participate in the plan during the entire offering period.  Your right to
purchase common stock under this plan ends on June 30, 2012.


Since your paid through date extends beyond the current offering period, you
have the following options:


·  
You may continue to participate in the plan through the last day of the current
offering period, or


Page 3 of 5
Rev. 11/22/11
 
 

--------------------------------------------------------------------------------

 



·  
You may elect to discontinue participation at any time during the current
offering period and receive a refund of deductions taken during this offering
period.  To do so, you must contact your location HR Representative.



You have the option of leaving stock purchased prior to the current offering
period in your Wells Fargo Shareowner Services account, or removing it.  To
access your account call the interactive telephone system at 800-468-9716, or
log on to http://www.shareowneronline.com




Pension:


You will continue to accrue credited service in the pension plan until March 12,
2012.  Please contact Prudential Retirement at 1-877-778-2100 for pension
information.




Stock Options:


Please read your stock option agreement(s) and any amendment(s) carefully.  Pay
particular attention to the sections referencing termination of employment (for
any other reason than death, disability or retirement), vesting, exercisability,
and if applicable when the related shares can be sold.  In general, most stock
options are exercisable in one-third increments on the second, third and fourth
anniversary dates of the grant date.  You may exercise your vested stock options
for a period of three months from your last day worked.


However, if you agree to sign the General Release and Settlement Agreement, you
may exercise any outstanding and vested stock options through your initial
severance period of 28 weeks. After this extension period has expired, any
remaining stock options will be cancelled.


To exercise your stock options, contact Charles Schwab & Co. at 1-800-654-2593
(Participant Services) or log on to https://optioncenter.schwab.com.


If you have any questions about your stock options, please call the Office of
the Corporate Secretary at (860) 774-9605.




Time-Based Restricted Stock Unit Award:


According to your Award Agreement, your unvested Time-Based Restricted Stock
Units will be forfeited. However, if you agree to sign the General Release and
Settlement Agreement, you will receive one-third of your award in cash based on
the Rogers stock price on May 12, 2012.  Applicable taxes, if any, will be
deducted.



Page 4 of 5
Rev. 11/22/11
 
 

--------------------------------------------------------------------------------

 





Performance-Based Restricted Stock Unit Awards:


Since your last day of work is prior to the end of any outstanding performance
periods, the outstanding units shall be forfeited and no share of stock will be
issued.




Outplacement Services:


Rogers will provide you with outplacement services for a period of six (6)
months to assist in your job search.  This outplacement assistance is contingent
upon your signing the General Release.  Please coordinate the workshop and
services directly with Right Management Consultants within 90 days of signing
the General Release and Settlement Agreement.




Reference Policy:


By policy, Rogers limits release of personal information to external
requestors.  The Human Resources Department will only provide potential new
employers with dates of employment and job titles.  All requests for information
or employment references must be referred to the Human Resources Department.




Confidentiality Agreement:


During the course of your employment with Rogers, you may have gained
proprietary technical or business information regarding Rogers and/or Rogers
customers.  It is our policy to remind you in writing of your obligations under
the Employment, Invention Confidentiality and Non-Compete Agreement (Employment
Agreement) that you signed and to provide you with a copy of this agreement,
which is enclosed.


The information contained in this letter is based on our Plans and Policies as
they currently exist. If there are any changes that will affect you, information
will be sent to the address on file in Human Resources.


If you have any questions, please feel welcome to call me at (860) 779-4718.


Sincerely,






Susan P. Flanigan
U.S. Director of Human Resources


Enclosures
SF/mw



Page 5 of 5
Rev. 11/22/11
 
 

--------------------------------------------------------------------------------

 
